Citation Nr: 1101149	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-21 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a urinary tract 
disability, to include as secondary to service-connected 
disabilities.

5.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine at L4-L5 and L5-S1 with right 
leg pain, decreased lordosis, spinal stenosis at L4-L5 to L5-S1, 
and osteochondrosis, currently rated 50 percent disabling.

6.  Entitlement to an increased rating for bilateral glaucoma 
with arcuate step scotoma, currently rated 20 percent disabling.
7.  Entitlement to an increased rating for patellar tendonitis of 
the left knee, currently rated 10 percent disabling.

8.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to September 
2004.  

These matters come before the Board of Veterans' Appeals (Board) 
from July 2006 and January 2008 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In the July 2006 decision, the RO 
denied entitlement to service connection for diabetes mellitus, 
erectile dysfunction, and a urinary tract infection, denied 
entitlement to an increased rating in excess of 50 percent for 
lumbosacral spine degenerative disc disease at L4-L5 and L5-S1 
with right leg pain, denied entitlement to an increased rating in 
excess of 20 percent for bilateral glaucoma, denied entitlement 
to an increased rating in excess of 10 percent for hypertension, 
and denied entitlement to an increased rating in excess of 10 
percent for patellar tendonitis of the left knee.

In the January 2008 decision, the RO denied entitlement to 
service connection for coronary artery disease.

In February 2008, the RO granted service connection for decreased 
lordosis, spinal stenosis at L4-L5 to L5-S1, and osteochondrosis 
as part of the Veteran's service-connected lower back disability.  
The RO also granted service connection for arcuate step scotoma 
as secondary to the Veteran's service-connected bilateral 
glaucoma.  Separate ratings were not provided for these 
disabilities.

The Veteran testified before the undersigned at an April 2010 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

The issue of whether there was clear and unmistakable 
error (CUE) in an October 2004 rating decision that denied 
entitlement to service connection for insomnia has been 
raised by the record, to include by a written statement 
received from the Veteran in November 2007, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issues of whether new and material evidence has been received 
to reopen a claim for service connection for a heart disability, 
entitlement to service connection for erectile dysfunction and a 
urinary tract disability, and entitlement to increased ratings 
for patellar tendonitis of the left knee, hypertension, and 
bilateral glaucoma with arcuate step scotoma are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's diabetes mellitus had its onset in service.

2.  In April 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification that a withdrawal of the 
appeal as to the issue of entitlement to an increased rating for 
degenerative disc disease of the lumbosacral spine at L4-L5 and 
L5-S1 with right leg pain, decreased lordosis, spinal stenosis at 
L4-L5 to L5-S1, and osteochondrosis is requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are 
met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for withdrawal of an appeal by the Veteran, as 
to the issue of entitlement to an increased rating for 
degenerative disc disease of the lumbosacral spine at L4-L5 and 
L5-S1 with right leg pain, decreased lordosis, spinal stenosis at 
L4-L5 to L5-S1, and osteochondrosis, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for 
diabetes mellitus, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A.  
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Analysis

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if such manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2010). 

The chronic diseases listed in 38 C.F.R. § 3.309(a) must have 
become manifest to a degree of 10 percent or more within 1 year 
from the date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

Notwithstanding the foregoing presumption, a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records, including a February 2006 VA 
examination report, reveal that he has been diagnosed as having 
diabetes mellitus.  Furthermore, his service treatment records 
indicate that in July 1995, April 1996, and March 2004, blood 
tests revealed high glucose levels.  Thus, current diabetes 
mellitus and elevated glucose levels in service have been 
demonstrated.

The physician who conducted the February 2006 VA examination 
opined that the Veteran had experienced persistent diabetes 
mellitus since 1994 which had become regularized with the help of 
medication.  This opinion was based on a review of the Veteran's 
medical records and his reported history which revealed that 
increased blood sugar (150 mg/dl) was first measured in 1994 and 
that in the years that followed, the blood sugar levels were 
similarly high.  In August 2005, a medication-based treatment for 
diabetes mellitus was introduced and the Veteran visited a 
diabetes specialist every three months.

In a June 2006 memorandum, Daniel Bigley, D.O. opined that the 
Veteran had suffered from diabetes mellitus as early as August 
2005, within one year of his separation from active service.  
(See 38 C.F.R. §§ 3.307, 3.309(a).)  He reasoned that the Veteran 
had been evaluated for diabetes mellitus in November 2005 due to 
long-standing symptoms such as polydipsia, polyphagia, and 
polyuria.  Such symptoms were hallmarks of diabetes mellitus, 
and, moreover, the Veteran had experienced these symptoms as 
early as 1993.  In November 2005, two blood samples revealed 
blood glucose levels in excess of 126.  Therefore, a working 
diagnosis of diabetes mellitus was given at that time.  
Furthermore, Hemoglobin A1c testing was conducted in November 
2005 which revealed the measure of blood glucose over the 90 day 
period prior to the date the sample was taken.  The Veteran's 
Hemoglobin A1c level was 9.7, and levels greater than 7.0 were 
consistent with poor glycemic control (i.e. bad diabetes).

As the opinions provided by the physician who conducted the 
February 2006 VA examination and Dr. Bigley were accompanied by a 
rationale, were based upon a review of the Veteran's medical 
records and reported history, and were consistent with the 
evidence of record, they are entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion comes 
from its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently informed).

Based on the above, the competent medical evidence is at least in 
relative equipoise as to whether the Veteran's diabetes mellitus 
began in service.  Resolving all reasonable doubt in favor of the 
Veteran, the Board concludes that the criteria for service 
connection for diabetes mellitus have been met.  38 U.S.C.A. 
§§ 110, 1131, 5107(b); 38 C.F.R. §§ 3.303.

Lower Back Disability Increased Rating

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
Id.  In the present case, the Veteran stated in an April 2009 
letter that he wished to withdraw the appeal for an increased 
rating for his lower back disability.  Therefore, the Veteran has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.

The appeal, as to the issue of entitlement to an increased rating 
for degenerative disc disease of the lumbosacral spine at L4-L5 
and L5-S1 with right leg pain, decreased lordosis, spinal 
stenosis at L4-L5 to L5-S1, and osteochondrosis, is dismissed.


REMAND

Once the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The Veteran was afforded a VA examination for erectile 
dysfunction in February 2006.  The physician who conducted the 
examination opined that the Veteran's erectile dysfunction could 
not be traced to any cause; that on the one hand, the disability 
could have been considered a delayed consequence of the Veteran's 
diabetes mellitus that had existed since 1994; and the other 
hand, there were no further definite indications of a poly 
neuropathy.  He further elaborated that the side effects of his 
hypertension medications could have been considered as an 
alternative cause.

In his June 2006 memorandum, Dr. Bigley opined that the Veteran's 
erectile dysfunction was secondary to his diabetes mellitus.  No 
further explanation or reasoning was provided.

In a December 2006 memorandum, Dr. Bigley opined that the 
Veteran's lumbar disc herniations were contributing to his 
erectile dysfunction.  While he had other medical disabilities 
which were known to cause erectile dysfunction (e.g. diabetes 
mellitus, hypertension), such disabilities were well-controlled 
and while they were debilitating, they were less of a source of 
erectile dysfunction than the lumbar disc herniations.  Again, no 
further explanation or reasoning was provided.

As for the Veteran's erectile dysfunction, the February 2006 VA 
examination is inadequate due to the speculative and inconclusive 
nature of the examiner's opinion concerning the etiology of the 
disability.  See Nieves-Rodriguez, 22 Vet. App. at 304; Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are 
speculative, general, or inconclusive in nature cannot support a 
claim).  Also, no opinion was provided as to whether the 
Veteran's erectile dysfunction was directly related to service.  
A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  Id.

Furthermore, although Dr. Bigley opined in June and December 2006 
that the Veteran's erectile dysfunction was related to diabetes 
mellitus or lower back disability, neither opinion was 
accompanied by any explanation or reasoning, and the opinions 
appear to be inconsistent.  See id. at 304.

In sum, the evidence reveals that the Veteran has been diagnosed 
as having current erectile dysfunction which may be related to 
his currently diagnosed hypertension, lower back disability, or 
diabetes mellitus.  He is currently service-connected for 
hypertension and degenerative disc disease of the lumbosacral 
spine at L4-L5 and L5-S1 with right leg pain, decreased lordosis, 
spinal stenosis L4-L5 to L5-S1, and osteochondrosis, and the 
Board is granting service connection for diabetes mellitus.  A 
new VA examination is necessary to obtain adequate medical 
opinions as to the etiology of the Veteran's erectile 
dysfunction.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

With regard to the claim for service connection for a urinary 
tract disability, the Veteran was afforded a VA examination in 
February 2006.  The examination report, however, does not include 
any findings concerning the nature and etiology of any current 
urinary tract disability.

Dr. Bigley's June 2006 memorandum includes an opinion that the 
Veteran's frequent urination was secondary to his diabetes 
mellitus.  No further explanation or reasoning was provided.

In his December 2006 memorandum, Dr. Bigley stated that the 
Veteran experienced saddle anesthesia, which involved tingling 
and numbness from the buttocks to the genital area.  He also 
experienced episodes of bladder incontinence.

A June 2007 VA examination report indicates that the Veteran 
reported new symptoms associated with his service-connected lower 
back disability, namely sensation disabilities in the form of 
"riding breeches" phenomenon.  He also experienced a transient 
urinary incontinence, which manifested itself depending on the 
Veteran's back pains.

The February 2006 VA examination is also inadequate with regard 
to the Veteran's claimed urinary tract disability because it is 
unclear as to whether he has a urinary tract disability related 
to service or a service-connected disability.  The evidence 
reflects that the Veteran has experienced frequent urinary 
incontinence which may be related to his service-connected 
diabetes mellitus or lower back disability.  A new examination is 
needed to determine the nature and etiology of his reported 
urinary symptoms.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2; 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As for the claim for an increased rating for bilateral glaucoma 
with arcuate step scotoma, the Veteran was afforded VA eye 
examinations in February 2006 and May 2007.  These examinations 
are inadequate because the examination reports do not include the 
Veteran's central visual acuity.  Examination of central visual 
acuity must include the central uncorrected and corrected visual 
acuity for distance and near vision using Snellen's test type or 
its equivalent.  38 C.F.R. § 4.76(a) (2010).

Furthermore, the February 2006 and May 2007 examination reports 
indicated diagnoses of bilateral concentric loss of field of 
vision, however no further field of vision measurements were 
provided.  The results of field of vision testing must be 
recorded on a standard Goldmann chart, and the Goldmann chart 
must be included with the examination report.  38 C.F.R. 
§ 4.77(a) (2010).

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2010).  Remand is required in such cases that come 
before the Board, "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination."  
Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993).

With regard to the Veteran's petition to reopen the claim for 
service connection for a heart disability, the Veteran contended 
in a November 2007 written statement that he was entitled to 
service connection for a heart disability based on CUE in an 
October 2004 rating decision that denied entitlement to service 
connection for coronary artery disease.  

The RO has not adjudicated the claim of CUE and the Board is 
precluded from adjudicating that claim in the first instance.  
Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006).  The CUE 
issue is inextricably intertwined with the issue of whether new 
and material evidence has been submitted to reopen the claim for 
service connection for a heart disability.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  

It would be premature for the Board to decide the currently 
appealed petition to reopen prior to adjudication of the 
Veteran's claim of CUE.  Therefore, his request to reopen his 
service connection claim for a heart disability is being remanded 
to avoid piecemeal adjudication and the Board is deferring a 
decision on the petition.  Tyrues v. Shinseki, 23 Vet. App. 166, 
178 (2009).

As for the Veteran's claims for increased ratings for patellar 
tendonitis of the left knee and hypertension, the evidence 
indicates that these disabilities may have worsened since his 
last VA examinations in February 2006 and June 2007, 
respectively.  For example, the February 2006 VA examination 
report indicates that examination of the left knee revealed that 
there were no abnormalities of the knee ligaments.  However, in a 
March 2008 statement and during the April 2010 hearing, the 
Veteran and his representative reported that the Veteran wore a 
brace due to chronic knee instability.

The June 2007 VA examination report indicates that blood pressure 
readings were recorded as 142/84, 140/82, and 144/83 in the right 
arm and 146/85, 145/85, and 142/86 in the left arm.  During the 
April 2010 hearing, the Veteran testified that his blood pressure 
readings had increased since the June 2007 VA examination.  
Specifically, he reported that his most recent blood pressure 
reading was 155/105 and that his average readings over the 
previous year had not been lower than 150/100.

A veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the veteran's disability.  Hart v. Mansfield, 21 
Vet. App. 505, 508 (2007) (citing, inter alia, Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is 
inadequate and the need for a contemporaneous examination occurs 
when there is evidence (including a veteran's statements) of a 
possible increase in disability.  Hart, 21 Vet. App. at 508 
(citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997)).

The Veteran is competent to report the symptoms of his left knee 
disability and hypertension.  Given the above evidence, VA's duty 
to obtain new examinations as to the current severity of the 
Veteran's service-connected patellar tendonitis of the left knee 
and hypertension is triggered.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's 
duty to assist includes a duty to help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody.  38 C.F.R. § 3.159(c)(4).  

During the April 2010 hearing, the Veteran testified that he 
received treatment for hypertension at Fort Eustis, Virginia, and 
that he had undergone a 5-day blood pressure check in March 2010.  
The most recent treatment records from this facility in the 
Veteran's claims file are dated in December 2009.  The RO should 
seek to obtain any relevant outstanding records of medical 
treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's 
claims file all relevant records of medical 
treatment that have not been previously 
received, to include records of his 
treatment for hypertension from Fort Eustis 
from December 2009 to the present. 

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain the 
records and submit them to VA.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  

2.  The AOJ should adjudicate the Veteran's 
claim of CUE in the October 2004 rating 
decision that denied his claim for service 
connection for a heart disability.  This 
issue should not be certified to the Board 
unless a sufficient substantive appeal is 
submitted.

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current erectile dysfunction.  All 
indicated tests and studies should be 
conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current erectile dysfunction had its onset 
in service or is the result of a disease or 
injury in service. 

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current erectile dysfunction was 
either caused or aggravated (made worse) by 
his service-connected lower back 
disability, diabetes mellitus, or 
hypertension or medications taken for 
hypertension.  The examiner should quantify 
the amount of any aggravation, if possible.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for erectile 
dysfunction in the Veteran's service 
treatment records cannot, standing alone, 
be a sufficient rationale for providing a 
negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current urinary tract 
disability.  All indicated tests and 
studies should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
urinary tract disability had its onset in 
service or is the result of a disease or 
injury in service. 

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current urinary symptoms are 
related to the currently diagnosed saddle 
anesthesia.  If so, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that the saddle anesthesia had its 
onset in service, is related to a disease 
or injury in service, or was either caused 
or aggravated (made worse) by the Veteran's 
service-connected lower back disability.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that any 
current urinary tract disability was either 
caused or aggravated (made worse) by the 
Veteran's service-connected diabetes 
mellitus or lower back disability.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for urinary symptoms 
in the Veteran's service treatment records 
cannot, standing alone, be a sufficient 
rationale for providing a negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

5.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected left knee 
disability.  All indicated tests and 
studies should be conducted.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.  

The ranges of left knee extension and 
flexion should be reported in degrees.  The 
examiner should note the point, if any, at 
which pain occurs.  The examiner should 
also provide an opinion as to whether there 
is additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.

The examiner should also report whether 
there is subluxation or instability, and if 
present, provide an opinion as to its 
severity.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

6.  After any additional treatment records 
have been obtained and associated with the 
Veteran's claims folder, schedule him for a 
VA examination to determine the current 
severity of the service-connected 
hypertension.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.  

The examiner should perform and record 
serial blood pressure readings.  

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

7.  Schedule the Veteran for a VA eye 
examination to determine the current 
severity of the service-connected bilateral 
glaucoma with arcuate step scotoma.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.  
  
The examiner should determine and record 
the central visual acuity of both eyes and 
determine the visual fields of both eyes 
using Goldmann Perimeter Chart testing with 
the measurements provided for all relevant 
quadrants.  The completed Goldmann chart 
must be included with the examination 
report.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

8.  The AOJ should review the examination 
reports to ensure that they contain the 
information and opinions requested in this 
remand and are otherwise complete.

9.  If any benefit for which a sufficient 
substantive appeal has been received 
remains denied, the AOJ should issue a 
supplemental statement of the case. 
Thereafter, the case should be returned to 
the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Stephen L. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


